                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                1:15-cr-00041-MOC-WCM-1

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
                                                          )
 GILBERTO RODRIQUEZ,                                      )
                                                          )
                      Defendant.                          )


       Defendant, Gilberto Rodriguez, filed a Motion asking this Court to reduce his sentence of

imprisonment, relying in large part on the threat posed by the COVID-19 pandemic. (Doc. No. 83).

Defendant also filed a Motion to Appoint Counsel. (Doc. No. 85). The United States responded to

the motions on December 5, 2020. (Doc. No. 87). Thus, this matter is ripe for disposition.

                                         BACKGROUND

       Defendant was convicted of Distribution of at Least 5 grams of Actual Methamphetamine.

This Court sentenced him on February 1, 2017 to 100 months of imprisonment, followed by 4

additional years of supervised release. His projected release date is August 9, 2023. He now moves

under 18 U.S.C. § 3582(c)(1)(A)(i) for a sentence reduction, relying in large part on the threat

posed by the coronavirus (“COVID-19”) pandemic.

       Defendant entered a guilty plea on June 3, 2016, to the count described above. According to

the Presentence Report (“PSR”) (Doc. No. 50), Defendant was the subject of a drug investigation

by the United States Drug Enforcement Administration (“DEA”) beginning in April of 2013. A

confidential source (“CS1”) made a controlled buy of methamphetamine, at the direction of

investigators, from Defendant at Defendant’s residence in Flat Rock, North Carolina on May 2,

2013. The DEA lab determined that the methamphetamine purchased contained .67 gram of
                                                    1
        Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 1 of 11
“actual” methamphetamine. Defendant entered a guilty plea on June 3, 2016, to the count described

above.

         The DEA developed another confidential source (“CS2”) in June of 2014 after CS1 was

incarcerated. CS2 made a controlled buy of methamphetamine, at the direction of investigators,

from Defendant at Defendant’s residence in Flat Rock, North Carolina on June 16, 2014. The DEA

lab determined that the methamphetamine purchased contained 24.4 grams of “actual”

methamphetamine.

         A Federal Grand Jury indicted Defendant on June 2, 2015 for two counts of distribution of

methamphetamine. Investigators arrested Defendant on June 4, 2015 at his residence in Flat Rock,

North Carolina. Defendant consented in writing to a search of his residence. Investigators recovered

a loaded Hi-Point, Model JCP, .40 cal. semi-automatic pistol on a desk and within arm’s reach of

Defendant’s bed. There was one round in the chamber and nine additional rounds in the magazine.

Once interviewed, Defendant admitted to buying the firearm and to having it because of threats and

dangers related to narcotics trafficking. Defendant also admitted to having methamphetamine

concealed in a clock on the same desk where the firearm was recovered. Investigators recovered 3.5

grams of methamphetamine from the clock.

         The PSR indicates in paragraph 19 that Defendant was responsible for a total of 25.07

grams of “actual” methamphetamine and another 3.5 grams of a mixture or substance containing

methamphetamine, resulting in a base offense level of 26. The PSR indicates in paragraph 20 that

Defendant received a two-level enhancement for possession of the firearm, resulting in a total

adjusted offense level of 28. However, Defendant was a career offender within the meaning of

U.S.S.G. § 4B1.1, resulting in a much higher offense level of 34 as indicated by paragraph 25 of the

PSR. After a three level reduction for acceptance of responsibility, Defendant’s total offense level

was 31 as indicated by paragraph 28 of the PSR. As a career offender, Defendant was in the highest

                                                   2
         Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 2 of 11
criminal history category possible, VI, as indicated by paragraph 42 of the PSR.

       The Court calculated Defendant’s advisory guidelines range to be 188 to 235 months. The

government moved, under seal, for a downward departure the equivalent of six offense levels,

reducing the advisory guidelines range to 110 to 137 months. The Court granted the government’s

motion. The Court departed one additional level and sentenced Defendant to 100 months of

imprisonment, followed by 4 additional years of supervised release. (Doc. No. 57).

       As of the date of this filing, Defendant has served 4 years, 6 months and 25 days of his 8

year and 4 month sentence. (Doc. No. 87, Exh. 1 at 4). Defendant is housed in Federal Correctional

Institution (“FCI”) Elkton in Lisbon, Ohio. His projected release date is August 9, 2023. (Id. at 4).

       Defendant filed the current Motion for Compassionate Release with this Court on

November 9, 2020 seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc.

No. 83). Defendant argues, among other things, that there were a “plethora of errors committed by

[BOP] and FCI Elkton;” the medical [staff] was unable to fulfill its duty leading to the deployment

of the Ohio State National Guard at FCI Elkton; that “almost 1,000 inmates and staff” contracted

COVID-19 at FCI Elkton; that there was a ruling by the United States District Court for the

Northern District of Ohio that FCI Elkton staff were “guilty of deliberate indifference and cruel and

unusual punishment;” and that he has submitted evidence proving that he suffers from a variety of

medical problems: high blood pressure, hypertension, asthma, skin problems, high cholesterol and a

high BMI number (or obesity). (Doc. No. 83 at 2-5).

                                     LEGAL FRAMEWORK

       Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circumstances, grant a

defendant’s motion to reduce his or her term of imprisonment. A court may reduce the defendant’s

term of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court

finds, as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction” and

                                                    3
        Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 3 of 11
(ii) “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to

establish that he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896,

899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Sentencing Commission issued a policy statement addressing reduction of sentences

under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court may reduce the

term of imprisonment after considering the § 3553(a) factors if the Court finds that (i)

“extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a danger to

the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and (iii)

“the reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.1. The policy statement

includes an application note that specifies the types of medical conditions that qualify as

“extraordinary and compelling reasons.” First, that standard is met if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic lateral sclerosis

(ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).

Second, the standard is met if the defendant is:

       (I)     suffering from a serious physical or medical condition,
       (II)    suffering from a serious functional or cognitive impairment, or
       (III)   experiencing deteriorating physical or mental health because of the aging process,
               that substantially diminishes the ability of the defendant to provide self-care within
               the environment of a correctional facility and from which he or she is not expected
               to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

                                            DISCUSSION

  I.      Motion for Compassionate Release

       This Court denies Defendant’s Motion for a reduction in his sentence because he has not

established that “extraordinary and compelling reasons” exist for that reduction within the meaning

of § 3582(c)(1)(A)(i) and the Sentencing Commission’s policy statement, and he has not met his
                                                    4
        Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 4 of 11
burden to show that a reduction is warranted considering the danger Defendant would pose to the

community under the relevant § 3553(a) factors.

       As explained above, under the relevant provision of § 3582(c), a court can grant a sentence

reduction only if it determines that “extraordinary and compelling reasons” justify the reduction and

that “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). There are two primary issues that come through

Defendant’s Motion for Compassionate Release – (1) that COVID-19 is out of control at FCI

Elkton; that FCI Elkton is ill-prepared, ill-equipped and operating in violation of a Federal District

Court order that found the staff “guilty of deliberate indifference and cruel and unusual

punishment” with respect to their COVID-19 response; and that the BOP’s response to the

pandemic is ineffective at FCI Elkton; and (2) the fact that Defendant has a number of medical

conditions including high blood pressure “that is out of control” and “cannot be treated medically”

at FCI Elkton, hypertension, asthma, high cholesterol, panic attacks, a weak heart or heart

conditions requiring medication, borderline diabetes, obesity, and skin problems – with one or more

of the cited conditions putting him at “extreme risk” if he contracts COVID-19.

       The Sentencing Commission’s policy statement defines “extraordinary and compelling

reasons” to include, as relevant here, certain specified categories of medical conditions. U.S.S.G. §

1B1.13, cmt. n.1(A). For that reason, to state a cognizable basis for a sentence reduction based on a

medical condition, a defendant first must establish that his condition falls within one of the

categories listed in the policy statement. Those categories include, as particularly relevant here, (i)

any terminal illness, and (ii) any “serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” U.S.S.G. 1B1.13, cmt. n.1(A). If a

defendant’s medical condition does not fall within one of the categories specified in the application

                                                     5
        Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 5 of 11
note (and no other part of the application note applies), his or her motion must be denied.

        The mere existence of the COVID-19 pandemic, which poses a general threat to every non-

immune person in the country, does not fall into either of those categories and therefore could not

alone provide a basis for a sentence reduction. The categories encompass specific serious medical

conditions afflicting an individual inmate, not generalized threats to the entire population. As the

Third Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Eberhart, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a reduction of sentence due solely to concerns about the

spread of COVID-19 is not consistent with the applicable policy statement of the Sentencing

Commission as required by § 3582(c)(1)(A).”). To classify the mere existence of COVID-19 and

the possibility that it may spread to a particular prison as an extraordinary and compelling reason

would not only be inconsistent with the text of the statute and the policy statement, but would be

detrimental to BOP’s organized and comprehensive anti-COVID-19 regimens, could result in the

scattershot treatment of inmates, and would undercut the strict criteria BOP employs to determine

individual inmates’ eligibility for sentence reductions and home confinement.

        Defendant alleges that COVID-19 is out of control at FCI Elkton; that FCI Elkton is ill-

prepared, ill-equipped and operating in violation of a Federal District Court order that found the

staff “guilty of deliberate indifference and cruel and unusual punishment” with respect to their

COVID-19 response; and that the BOP’s response to the pandemic is ineffective at FCI Elkton.

Although things clearly were out of control at FCI Elkton in the early months of the pandemic, 1


1
  As stated in Defendant’s First, Second and Third Motions for Compassionate Release, the Ohio National Guard was
indeed, at the request of the Ohio Governor Mike DeWine, sent to support FCI Elkton with medical services and
equipment, beginning on April 6, 2020. See
www.army.mil/article/235307/ohio_national_guard_provides_medical_aid_at_federal_prison. They spent 20 days at FCI
Elkton – meaning that the Ohio National Guard has not been at FCI Elkton to assist in its response to the COVID-19
pandemic in more than seven months.
                                                         6
         Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 6 of 11
there are two major problems with the argument raised by Defendant today: (1) things are no longer

out of control at FCI Elkton; and (2) Defendant’s argument completely ignores the decision handed

down by the Sixth Circuit Court of Appeals vacating the order from the United States District Court

for the Northern District of Ohio that he cites in each of his Motions for Compassionate Release.

       Contrary to what Defendant argues, COVID-19 is not out of control at FCI Elkton and

BOP’s response to the pandemic has been effective at FCI Elkton. But, Defendant claims, the staff

at FCI Elkton are operating in violation of a Federal District Court order that found the staff “guilty

of deliberate indifference and cruel and unusual punishment” with respect to their COVID- 19

response. Defendant is referring to the preliminary injunction entered by the United States District

Court for the Northern District of Ohio on April 22, 2020.

       The Sixth Circuit, considering dormitory housing at FCI Elkton, the sufficiency of supplies

at FCI Elkton, and FCI Elkton’s response to the COVID-19 pandemic, did not find that the BOP or

the FCI Elkton staff were guilty of deliberate indifference and cruel and unusual punishment. To

the contrary, the Sixth Circuit found that they “responded reasonably to the known, serious risks

posed by COVID-19 to [the inmates] at Elkton.” (Doc. No. 87, Exh. 2, at 13). The Sixth Circuit did

not find that the BOP or staff at FCI Elkton or the conditions at FCI Elkton violated any inmate’s

Eighth Amendment right to be free from cruel and unusual punishment. In responding reasonably to

the risk posed, the Sixth Circuit found that neither BOP nor the staff at FCI Elkton were

“deliberately indifferent” to any inmate’s Eight Amendment rights (Id. at 14). The preventative

measures taken and the efforts to expand testing demonstrated the “opposite of a disregard of a

serious health risk.” (Id.). Indeed, Defendant was tested for COVID-19 on three different occasions

while at FCI Elkton (Doc. No. 87, Exh. 1 at 46-51). Contrary to what Defendant argues, COVID-19

is not out of control at FCI Elkton, the BOP’s response to the pandemic has been effective at FCI

Elkton, and the staff at FCI Elkton are not operating in violation of any Court order regarding the

                                                    7
        Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 7 of 11
pandemic.

        Turning to the individual inmate in this case and the risks he faces, Defendant asserts that he

has a number of “well-documented medical conditions” – including high blood pressure “that is out

of control” and “cannot be treated medically” at FCI Elkton, hypertension, asthma, high cholesterol,

panic attacks, a weak heart or heart conditions requiring medication, borderline diabetes, obesity,

and skin problems – with one or more of the cited conditions putting him at “extreme risk” if he

contracts COVID-19.

        The CDC lists a number of underlying medical conditions that present an “increased risk for

severe illness from the virus that causes COVID-19” in adults of any age including things such as

cancer; chronic kidney disease; chronic obstructive pulmonary disease or COPD; heart conditions

such as heart failure or coronary artery disease; obesity; and Type II diabetes mellitus. Defendant

claims he suffers from two of these conditions – a weak heart or heart conditions requiring

medication and obesity. The CDC also lists a number of additional medical conditions that “might”

put people “at an increased risk for severe illness from the virus that causes COVID-19,” including

things such as moderate to severe asthma, neurologic conditions such as dementia, and

hypertension or high blood pressure. Defendant further claims to have two of these conditions: high

blood pressure “that is out of control” and “cannot be treated medically” and asthma.2

        At the outset, it should be noted, the Court was unable to find any references in Defendant’s

medical records from BOP that establish that Defendant has a “weak heart” or “heart conditions

requiring medications” or that Defendant has ever suffered from “asthma.” That leaves obesity and

high blood pressure that Defendant states is “out of control” and “cannot be treated medically” at FCI

Elkton. There is no evidence in Defendant’s medical records that either Defendant’s obesity or high

blood pressure are terminal. The only question then is if the obesity or high blood pressure effect his

2
 Defendant also cites hypertension as an additional and separate medical condition, but high blood pressure and
hypertension refer to the same condition.
                                                            8
         Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 8 of 11
ability to provide self-care within the environment of a correctional facility.

       Defendant described his high blood pressure as “out of control” and claimed that it “cannot

be treated medically” at FCI Elkton. There is no evidence to suggest that Defendant’s high blood

pressure or hypertension is a serious physical or medical condition that substantially diminishes his

ability to provide self-care within the environment of a correctional facility or that he is not

expected to recover from the condition. There is no evidence presented by Defendant to substantiate

his claim that FCI Elkton’s “medical department has even admitted that [his] serious medical

disability cannot be treated medically [at FCI Elkton].” (Doc. No. 83 at 4).

       For the reasons described above, Defendant has failed to establish an “extraordinary and

compelling reason” for a sentence reduction under § 3582(c).

       This Court must also deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2). Additionally,

this Court must consider the § 3553(a) factors, as “applicable,” as part of its analysis. See 18 U.S.C.

§ 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

       Defendant’s offense leading to his conviction was serious. He was a methamphetamine

source of supply. As the Court has often remarked, methamphetamine is an extremely dangerous

drug that wreaks havoc on those that use it – and their families and communities by extension.

Defendant also had a loaded gun – admittedly possessed in connection with his narcotics trafficking

activities – and a stash of methamphetamine in his residence at the time of his arrest.

       Defendant is also likely vulnerable to recidivism. According to paragraph 42 of the PSR, as

a career offender, Defendant qualified for the highest criminal history category possible under the

Sentencing Guidelines. His long criminal history, stretching back more than two decades, includes

ten prior felony convictions for drug related offenses – including Possession with Intent to

Manufacture, Sell and Deliver a Schedule II Controlled Substance; Sell or Deliver a Schedule II

                                                     9
        Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 9 of 11
Controlled Substance; Possession with Intent to Manufacture, Sell and Deliver a Schedule II

Controlled Substance; Sell or Deliver a Schedule II Controlled Substance; Felony Possession of a

Controlled Substance; Sale of Methamphetamine; Sale of Methamphetamine; Attempt to Traffic

Cocaine by Transport; Attempt to Traffic Cocaine by Possession; and Possession with Intent to Sell

or Deliver Cocaine. Those convictions give Defendant a felony drug record in three different states

– North Carolina, Texas and Florida. Particularly disturbing, and contrary to Defendant’s argument

that he has a “low recidivism risk status,” is the fact that, according to paragraph 41 of the PSR,

Defendant committed the serious drug trafficking felony in this case while still on probation for a

prior felony drug trafficking conviction.

       There is no doubt that Defendant has worked while in FCI Elkton and attended programs and

classes designed to rehabilitate inmates and prepare them for a more law-abiding life. However,

those facts need to be weighed alongside his disciplinary actions while in FCI Elkton which counter,

to some extent, Defendant’s attempt to hold himself out as an exemplary inmate committed to

getting on the right path – whether those are the three different incidents of refusing to work, two

related incidents of refusing to obey an order, or possessing a “hazardous tool” (with a lock in a

sock being seen by most as a weapon), or fighting. (Doc. No. 87, Exh. 1 at 6-7).

       Defendant’s sentence should not be reduced. The need for the sentence to reflect the true

extent and seriousness of Defendant’s offense, to promote respect for the law, to provide just

punishment, to afford adequate deterrence, and to protect the public from Defendant’s further

crimes remains undiminished. Defendant’s involvement in drug trafficking; admitted possession of

a firearm in connection with his drug trafficking activities; and status as a career offender,

demonstrates that he is a threat to the public safety if released. The § 3553(a) factors also strongly

disfavor a sentence reduction. Defendant may have completed a significant portion of his sentence

but allowing his early release would create an unwarranted sentencing disparity with other similarly

                                                     10
       Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 10 of 11
situated defendants. His 100 months sentence is still a just punishment and hopefully enough to

deter him from future criminal conduct.

        Accordingly, in light of Defendant’s record and the §3553 factors, including the seriousness

of his criminal conduct in this case, the Court denies the Motion for Compassionate Release.

  II.     Motion to Appoint Counsel

        Defendant’s motion to appoint counsel is denied, as he has no constitutional right to counsel in

assisting him with filing a motion for reduction of sentence/compassionate release. See Pennsylvania

v. Finley, 481 U.S. 551, 555 (1987); United States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013).

The court has discretion to appoint counsel in proceedings under 18 U.S.C. § 3582(c) if the interests of

justice so require. See United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also United States

v. Reed, 482 F. App'x 785, 786 (4th Cir. 2012); cf. 18 U.S.C. § 3006A(a)(2)(B) (providing interests of

justice standard for appointment of counsel in similar post-conviction proceedings). Here, Defendant

has not established the interests of justice require appointment of counsel.

                                          CONCLUSION

        For these reasons, Defendant’s Motion for Compassionate Release (Doc. No. 83) and

Motion to Appoint Counsel (Doc. No. 85) are DENIED.

                                                  Signed: December 11, 2020




                                                   11
        Case 1:15-cr-00041-MOC-WCM Document 90 Filed 12/11/20 Page 11 of 11
